                3:16-cr-30017-SEM-TSH # 58   Page 1 of 16
                                                                                 E-FILED
                                               Thursday, 10 December, 2020 09:59:00 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 16-CR-30017
                                      )
LEVONTAE WALKER,                      )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Levontae Walker’s Amended

Motion for Modification of Sentence (d/e 47) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On November 10, 2016, Defendant Levontae Walker pleaded

guilty to one count of interference with commerce by threats or

violence in violation of 18 U.S.C. § 1951, one count of possession or

use of a firearm during a crime of violence in violation of 18 U.S.C.

§§ 924(c) and (c)(1)(A)(iii), and one count of possession of a weapon

by a felon in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). On April


                              Page 1 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 2 of 16




21, 2017, the undersigned District Judge sentenced Defendant to a

total of 156 months’ imprisonment, consisting of 36 months on the

first and third count to be served concurrently with each other and

120 months on the second count to run consecutively to the

sentence imposed on the first and third counts. Judgment, d/e 37.

The Court also imposed a three-year term of supervised release on

each count to be served concurrently.

     Defendant has filed a pro se motion for compassionate release,

d/e 45, pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release due to his health issues and the COVID-19

pandemic. Following the appointment of the Federal Public

Defender, Defendant filed the Amended Motion for Modification of

Sentence, d/e 47, now before the Court. According to the Amended

Motion, Defendant reports having chronic asthma, hypertension,

and a body mass index (BMI) that qualifies as obese. Am. Mot.

Modification of Sentence 3-6.

     The Government has filed a Response Opposing Defendant’s

Motion for Compassionate Release, d/e 48, arguing that Defendant

is not entitled to a reduction in his sentence. Defendant has also

filed a Reply to United States’ Response Opposing Defendant’s


                            Page 2 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 3 of 16




Motion for Compassionate Release. d/e 50.

     Defendant also filed a Supplement to Amended Motion for

Modification of Sentence, d/e 52, bringing the Court’s attention to a

compassionate release case from the District Court of Maryland in

which the Government conceded that obesity constitutes an

extraordinary and compelling reason warranting a reduction in

sentence in light of the COVID-19 pandemic. Id. at 2. The

Government subsequently filed a Response to Defendant’s

Supplemental Motion for Compassionate Release, d/e 53, conceding

that Defendant’s BMI of over 30 constitutes an extraordinary and

compelling reason under recent guidance issued by the Department

of Justice (DOJ). The Government argues, however, that Defendant

is not entitled to a reduction in sentence based on consideration of

the factors set out at 18 U.S.C. § 3553(a). Id. at 2.

     Upon consideration of Defendant’s Supplement to Amended

Motion for Modification of Sentence and the Government’s

response, the Court ordered the Government to produce the DOJ

guidance referenced by the supplement and the response. See Text

Order, Aug. 3, 2020. In response to that text order, the

Government asserts that disclosure of the DOJ guidance is not


                             Page 3 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 4 of 16




necessary to the resolution of Defendant’s motion for

compassionate release and also that the guidance is not subject to

disclosure under the attorney work-product privilege. Resp. to the

Court’s Order to file Dept. of Justice Guidance 3, d/e 54. Finally,

Defendant filed a Supplemental Authority Supporting Defendant’s

Motion for Compassionate Release, d/e 55, advising the Court of

out-of-circuit authority concerning the grounds that can be

considered on a motion for compassionate release.

      According to Defendant’s Amended Motion, if released,

Defendant plans to live with his fiancee in Milwaukee, Wisconsin.

Am. Mot. Modification of Sentence 7. The release plan investigated

by the United States Probation Office, however, contemplates

Defendant living with his cousin in Sugarland, Texas, if he is

released from custody. Probation’s Mem. 1. Defendant’s cousin’s

residence in Sugarland is proposed as a less desirable alternative to

his fiancee’s home in Milwaukee in the Amended Motion. See Am.

Mot. Modification of Sentence 7. The Probation Office, in a

Memorandum addressing Defendant’s request for compassionate

release, determined that Defendant’s cousin’s residence is suitable.

See Probation’s Mem. 2, d/e 51. The proposed Milwaukee residence


                            Page 4 of 16
                 3:16-cr-30017-SEM-TSH # 58   Page 5 of 16




is not addressed.

     At the time Defendant filed his Amended Motion for

Modification of Sentence, he was serving his sentence at FCI Pekin

in Pekin, Illinois. According to the Bureau of Prisons’ (BOP) website

and the most recent correspondence from Defendant though,

Defendant has since been transferred to USP Florence High in

Florence, Colorado. See Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed November 23,

2020).

     Because Defendant submitted a request for compassionate

release to the warden of FCI Pekin prior to his transfer to a different

BOP facility, the Court directed the parties to brief the effect of the

transfer on the exhaustion requirement in the compassionate

release statute. See 18 U.S.C. § 3582(c)(1)(A) (referring to “the lapse

of 30 days from the receipt of [a request for compassionate release]

by the warden of the defendant’s facility”). In response to the

Court’s order, the parties filed a Joint Position on the Defendant’s

Exhaustion of Administrative Remedies, d/e 57, in which the

parties “agree that the defendant’s transfer from one BOP facility to

another does not affect the issue of exhaustion.” Joint Position 2


                             Page 5 of 16
                   3:16-cr-30017-SEM-TSH # 58   Page 6 of 16




(citing United States v. Davidson, 2020 WL 4877255 at *6 (W.D. Pa.

Aug. 20, 2020)).

     Defendant’s projected release date is October 24, 2026.

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed November 23,

2020). According to the BOP website, as of December 8, 2020, USP

Florence High has thirty-five active confirmed inmate cases of

COVID-19 and thirty-four active confirmed staff cases. See COVID-

19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed December 8,

2020). Eleven inmates and two staff members at the facility have

recovered from the disease. Id.

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory


                               Page 6 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 7 of 16




language of 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release after exhausting administrative review of a BOP denial of the

inmate’s request for BOP to file a motion or waiting 30 days from

when the inmate made his or her request, whichever is earlier. The

statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.



                            Page 7 of 16
                 3:16-cr-30017-SEM-TSH # 58   Page 8 of 16




18 U.S.C. § 3582(c)(1)(A).

     In this case, the Government admits that Defendant submitted

a request for compassionate release to the warden of what, at that

time, was his BOP facility—FCI Pekin—which the warden denied on

May 1, 2020. Resp. 3. In the parties’ Joint Position on the

Defendant’s Exhaustion of Administrative Remedies, the parties

agree that Defendant’s transfer from FCI Pekin to USP Florence

High does not affect the exhaustion requirement, stating “[t]he

defendant’s previous exhaustion of his administrative remedies via

filing with the warden at the BOP facility in Pekin, Illinois satisfies

the exhaustion requirements of Title 18, United States Code,

Section 3582(c)(1)(A) in this case.” As the Seventh Circuit has

recently noted in the context of compassionate release, “[f]ailure to

exhaust administrative remedies is an affirmative defense, . . . not a

jurisdictional issue that the court must reach even if the litigants

elect not to raise it.” United States v. Gunn, --- F.3d ----, No. 20-

1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020). Therefore, the

Court finds the Government has waived any objection to the

exhaustion requirement that might be raised in this case and finds

that Defendant has met the 30-day requirement pursuant to 18


                             Page 8 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 9 of 16




U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and whether such a

reduction is “consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Even if

extraordinary and compelling circumstances warranting a reduction

in a defendant’s sentence exist, the Court must then “consider[ ] the

factors set forth in section 3553(a) to the extent that they are

applicable” in order to determine if a sentence reduction is

appropriate under the particular circumstances of the case. 18

U.S.C. § 3852(c)(1)(A). Having considered the relevant factors set

forth in 18 U.S.C. § 3553(a), the Court concludes that those factors

weigh against reducing Defendant’s term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison. As Defendant notes in his


                             Page 9 of 16
               3:16-cr-30017-SEM-TSH # 58   Page 10 of 16




Amended Motion, the CDC has identified crowding as a risk factor

for COVID-19. See Am. Mot. Modification of Sentence 5.

     Defendant is a 26-year-old African American male who has

been diagnosed with asthma and hypertension. See id. at 4. With

a height of 5-foot 7-inches tall and a weight of 198.5 pounds,

Defendant has a body mass index of 31. Id. at 5-6; Adult BMI

Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed November

23, 2020). According to the CDC’s current guidance, obesity—

defined as a body mass index greater than 30—increases the risk

that a person will suffer severe complications from COVID-19.

People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed

November 23, 2020). The Government concedes that, given the

COVID-19 pandemic, Defendant’s obesity constitutes an

extraordinary and compelling reason that may serve as the basis for

a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). Resp. to

Def.’s Supplemental Mot. for Compassionate Release 1. Just


                           Page 10 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 11 of 16




because the Government concedes that a medical condition is an

extraordinary and compelling reason does not mean Defendant is

entitled to compassionate release.

     Although Defendant has been diagnosed with hypertension,

the condition appears to be well-managed by BOP medical staff.

See, e.g., Clinical Encounter Note, d/e 49 at Page ID 21 (noting

Defendant’s blood pressure was initially “slightly elevated” but

normalized when Defendant was allowed to sit for a few minutes).

The CDC has indicated that hypertension may increase the risk of

serious illness from COVID-19, unlike the conditions which are

known to increase the risk. See People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed November 23, 2020). Despite his hypertension

diagnosis, Defendant advised BOP medical staff earlier this year

that he does not take the medication prescribed to treat that

condition every day. See Clinical Encounter Note, d/e 49 at Page ID

67. The dosage of the medication was subsequently increased, and

it appears from the blood pressure checks in the medical records

that the condition is being brought under control. See Clinical


                            Page 11 of 16
               3:16-cr-30017-SEM-TSH # 58    Page 12 of 16




Encounter Note, d/e 49 at Page ID 54 (showing blood pressure

reading of 135/82 in only blood pressure check since dosage of

medication was increased, a significant improvement over previous

reading of 162/100 prior to dosage increase).

     Similarly, Defendant’s diagnosis of asthma is another

condition that according to the CDC only might increase the risks of

COVID-19, and only when that condition is moderate to severe. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#asthma (noting

that “[h]aving moderate-to-severe asthma might increase your risk

for severe illness from COVID-19”). According to the BOP medical

records, Defendant has been prescribed an inhaler to treat his

asthma. d/e 49 at Page ID 59. While the records reflect that

Defendant was given a nebulizer treatment when his asthma

symptoms were exacerbated by a cold in October 2019, when he

returned two weeks later, Defendant advised medical staff that he

had not needed to use his inhaler that week. Clinical Encounter

Note, d/e 49 at Page ID 2.

     Finally, the Court must consider the factors set out in 18

U.S.C. § 3553(a). Defendant is currently serving a combined 156-


                             Page 12 of 16
               3:16-cr-30017-SEM-TSH # 58   Page 13 of 16




month sentence for Hobbs Act robbery, possessing or using a

firearm during a crime of violence, and unlawfully possessing a

firearm as a felon. When Defendant committed the offense for

which he is currently incarcerated, he forced a store employee into

the back room of the store at gunpoint. PSR ¶ 13, d/e 39. When a

struggle broke out between Defendant and the employee, Defendant

struck the employee either with his hand or with the handle of the

gun. Id. at ¶ 14. Defendant’s accomplice to the robbery forced a

second store employee to empty the cash register at gunpoint and

made threats to the employee’s life. Id. at ¶ 15. The accomplice

also struggled with the same store employee Defendant struggled

with and the accomplice’s firearm went off during the fight,

although no one was struck. Id. at ¶ 16. After the robbery,

Defendant fled the state before he was located and arrested, notably

in Milwaukee, Wisconsin, where Defendant proposes to live if he is

released from custody. Id. at ¶ 21. Then after Defendant was

arrested, he attempted to obstruct justice by having victims or

witnesses to the offense change their statements or submit

affidavits retracting their statements. Id. at ¶¶ 22-24, 26-27. At

the time Defendant committed the present offense, he was on parole


                           Page 13 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 14 of 16




for burglary. Id. at ¶¶ 51, 53. And at the time Defendant

committed the prior burglary, he was on probation for an earlier

residential burglary. Id. at ¶¶ 50-51.

     Defendant has served less than half of the sentence imposed

and is not projected to be released until October 24, 2026.

Defendant has a lengthy criminal history, including the previously

mentioned prior convictions for burglary and residential burglary,

as well as theft. Since being incarcerated, Defendant has been

employed as a barber, earned his GED, and completed several

educational classes. Am. Mot. Modification of Sentence 6, Ex. A

(GED), Ex. B (educational coursework). However, Defendant has

been disciplined twice for telephone abuse and once for making a

sexual proposal or threat. See BOP Chronological Disciplinary

Record, d/e 49-1. The most recent infraction for making a sexual

proposal or threat resulted in Defendant being placed in isolation

and reclassified to high security. See Resp. 13. BOP also classifies

Defendant as a high recidivism risk, and since the time Defendant

filed his motion for compassionate release, he has been transferred

to a high-security facility, presumably as a result of the most recent

disciplinary infraction. The Court has considered the factors in §


                            Page 14 of 16
                3:16-cr-30017-SEM-TSH # 58   Page 15 of 16




3553(a)—in particular the need to protect the public from further

crimes of the Defendant—and concludes that they do not entitle

Defendant to compassionate release. The Court also finds that

Defendant is still a danger to the community. The Court, taking all

the relevant facts into account, finds that a reduction in

Defendant’s term of imprisonment is not warranted.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Levontae Walker’s

Amended Motion for Modification of Sentence, d/e 47, pro se

Motion for Compassionate Release, d/e 45, Supplement to

Amended Motion for Modification of Sentence, d/e 52, and

Supplemental Authority Supporting Defendant’s Motion for

Compassionate Release, d/e 55, are DENIED.

     Because the Court has determined that the DOJ guidance the

Court previously ordered the Government to produce is not

necessary to the resolution of Defendant’s motion for

compassionate release, the Court’s text order dated August 3, 2020

is STRUCK.

     Lastly, Defendant’s Motion to Request Counsel (d/e 56) is

DENIED as Defendant is currently represented by counsel. As the


                            Page 15 of 16
               3:16-cr-30017-SEM-TSH # 58   Page 16 of 16




request for counsel may not to be related to Defendant’s request for

compassionate release, out of an abundance of caution the Clerk of

the Court is DIRECTED to send Defendant the Court’s standard

packet concerning Motions to Vacate, Set Aside, or Correct a

Sentence by a Person in Federal Custody under 28 U.S.C. § 2255.



ENTER: December 9, 2020


                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 16 of 16
